DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 7-12 are rejected under 35 U.S.C. 102(a)(1,2)  as being anticipated by Yoshimura US 2017/0066922.
Yoshirmua discloses: 
Claim 1, wherein the polyamide resin comprises a polyamide 66 resin and a polyamide 12 resin (paragraph 20).  
There is reason to believe, based on the similarity of material, that the limitations of relative viscosity may be inherent characteristics of polyamide 6, 12, 66.  In accordance with In re Best, 562 F.2d 1252, 195 USPQ 430, 433 (CCPA 1977):



	This “burden of rebutting the PTO’s reasonable assertion of inherency under 35 USC 102, or of prima facie obviousness under 35 USC 103” (195 USPQ at 432).
	Accordingly, the burden is placed upon the applicant to prove that the relative viscosities in question are not inherent characteristics of the materials.
	Claim 2, wherein the composition further comprises a modified nano-clay (paragraph 30).
	Claim 3, wherein the composition comprises about 90 wt% to about 99.9 wt% of the polyamide resin (paragraph 24) and about 0.1 wt% to about 10 wt% of the modified nano-clay (paragraph 42).
	Claim 4, wherein the polyamide resin further comprises a polyamide 6 resin (paragraph 20, see In Re Best above regarding relative viscosity) 
	Claim 7, wherein the modified nano- clay is a nano-clay treated with a modifier comprising one or more of a trialkyl ammonium salt and an alkyl quaternary ammonium salt, wherein the nano-clay comprises one or more of bentonite, hectorite, fluorohectorite, montmorillonite, saponite, beidellite, vermiculite and magadiite (paragraphs 30-37).
	Claim 8, there is reason to believe, based on the similarity of material, that the limitations of bulk density may be inherent characteristics of the nano-clays.  In accordance with In re Best, 562 F.2d 1252, 195 USPQ 430, 433 (CCPA 1977):
	This “burden of rebutting the PTO’s reasonable assertion of inherency under 35 USC 102, or of prima facie obviousness under 35 USC 103” (195 USPQ at 432).
	Accordingly, the burden is placed upon the applicant to prove that the bulk densities in question are not inherent characteristics of the materials.

	Claim 9, wherein the modifier is comprised at a concentration of about 85 mg/(100 g nano-clay) to about 125 mg/(100 g nano-clay) (paragraph 42).

	Claim 11, wherein the composition has a structure in which the modified nano-clay is attached at the hydrogen bonding position of the polyamide resin (believed to be an inherent material property, see In Re Best above).
	Claim 12, wherein the composition has a weight difference of about 200 mg or less between before and after a Taber abrasion test (abrasive wheels: H-10; load applied to one wheel: 1 kg; 70 rpm; and 3,000 cycles) conducted in accordance with ISO 9352. (believed to be an inherent material property, see in Re Best above).
	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura US 2017/0066922.
Regarding claim 5, Yoshimura discloses utilizing mixtures of Polyamide 66, Polyamide 6, and Polyamide 12 to achieve particular results i.e. excellent strength, rigidity, and hot rigidity.
Yoshirmura does not disclose the particular weight combinations of claim 5.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to try the particular weight combinations of Polyamide 66, 6, and 12, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
In re Best, 562 F.2d 1252, 195 USPQ 430, 433 (CCPA 1977):

[W]here the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.

	This “burden of rebutting the PTO’s reasonable assertion of inherency under 35 USC 102, or of prima facie obviousness under 35 USC 103” (195 USPQ at 432).
	Accordingly, the burden is placed upon the applicant to prove that the relative viscosities in question are not inherent characteristics of the materials.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura US 2017/0066922 in view of Youn US 2018/0044519.
Yoshimura discloses the claimed Polyamide resin composition above. Yoshimura does not disclose its use in a worm gear.
Youn teaches that utilizing Polyamide resins improve toughness friction resistance, and abrasion in worms (paragraphs 6-7).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have incorporated the particular Polyamide resin disclosed by Yoshimura in a worm for the purpose of improved toughness friction resistance, and abrasion.

Conclusion	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658